Exhibit 10.3

 

    EXECUTION VERSION     Barclays Bank PLC     5 The North Colonnade     Canary
Wharf, London E14 4BB     Facsimile: +44 (20) 777 36461     Telephone: +44
(20) 777 36810     c/o Barclays Capital Inc.     as Agent for Barclays Bank PLC
    745 Seventh Ave     New York, NY 10019     Telephone: +1 212 412 4000

 

DATE:    March 2, 2012 TO:    Stone Energy Corporation    625 East Kaliste
Saloom Road    Lafayette, LA 70508 ATTENTION:    Kenneth H. Beer TELEPHONE:   
337-237-0410 FACSIMILE:    337-521-2072; beerkh@stoneenergy.com FROM:   
Barclays Capital Inc., acting as Agent for Barclays Bank PLC TELEPHONE:    +1
212 526 0111 FACSIMILE:    +1 917 522 0458 SUBJECT:    Additional Bond Hedge
Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Barclays Bank PLC
(“Dealer”), through its agent Barclays Capital Inc. (the “Agent”), and Stone
Energy Corporation (“Counterparty”) on the Trade Date specified below (the
“Transaction”). This Confirmation constitutes a “Confirmation” as referred to in
the Agreement specified below. Dealer is regulated by the Financial Services
Authority. Dealer is not a member of the Securities Investor Protection
Corporation (“SIPC”).

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. In
the event of any inconsistency between the Equity Definitions and this
Confirmation, this Confirmation shall govern. Certain defined terms used herein
have the meanings assigned to them in the Indenture to be dated on or about
March 6, 2012 between Counterparty and The Bank of New York Mellon Trust
Company, N.A., as trustee (as may be amended, modified or supplemented from time
to time, but only if such amendment, modification or supplement is consented to
by Dealer in writing, the “Indenture”) relating to USD 275,000,000 principal
amount of 1.75% senior convertible notes due 2017 and the additional USD
25,000,000 principal amount of 1.75% Convertible Senior Notes due 2017 issued
pursuant to the option to purchase additional convertible notes exercised on
March 1, 2012 (the “Convertible Notes”) issued by Counterparty. In the event of
any inconsistency between the Indenture and this Confirmation, this Confirmation
shall govern. For the avoidance of doubt, references herein to sections of the
Indenture are based on the draft of the Indenture most recently reviewed by the
parties at the time of this Confirmation. If any relevant sections of the
Indenture are changed, added, or renumbered following execution of this
Confirmation but prior to the execution of the Indenture, the parties will amend
this Confirmation in good faith to preserve the economic intent of the parties
based on the draft of the Indenture so reviewed. The

 

1



--------------------------------------------------------------------------------

parties further acknowledge that references to the Indenture herein are
references to the Indenture as in effect on the date of its execution and if the
Indenture is amended following its execution, any such amendment will be
disregarded for purposes of this Confirmation (other than as provided in
paragraph 5(b) below) unless the parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to,
an agreement in the form of the ISDA 2002 Master Agreement as if Dealer and
Counterparty had executed an agreement (the “Agreement”) in such form (without
any Schedule but with the elections and modifications set forth in this
Confirmation) on the Trade Date. In the event of any inconsistency between
provisions of the Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction. The parties hereby agree that no
Transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms:

Trade Date:    March 2, 2012. Effective Date:    The closing date for the
issuance of the Convertible Notes issued pursuant to the option to purchase
additional Convertible Notes exercised on March 1, 2012. Option Style:   
Modified American, as described below under “Procedures for Exercise”. Option
Type:    Call. Buyer:    Counterparty. Seller:    Dealer. Shares:    The common
stock, par value USD 0.01 per share, of Counterparty (Ticker symbol “SGY”).
Number of Options:    25,000. For the avoidance of doubt, the Number of Options
shall be reduced by any Options exercised by Counterparty. In no event will the
Number of Options be less than zero. Option Entitlement:    As of any date, a
number of Shares per Option equal to the Applicable Percentage multiplied by the
“Conversion Rate” (as defined in the Indenture) as of such date (but without
regard to any adjustments to the “Conversion Rate” pursuant to Section 10.03 or
Section 10.04(l) of the Indenture). Strike Price:    As provided in Schedule A
to this Confirmation. Applicable Percentage:    50%. Premium:    As provided in
Schedule A to this Confirmation. Premium Payment Date:    The Effective Date.
Exchange:    New York Stock Exchange. Related Exchange(s):    All Exchanges.

 

2



--------------------------------------------------------------------------------

Calculation Agent:    Dealer. Following any calculation by the Calculation Agent
hereunder, upon a prior written request by Counterparty the Calculation Agent
will provide Counterparty with reasonable detail the basis for such calculation
(including any assumption used in making such calculation), it being understood
that the Calculation Agent shall not be obligated to disclose any proprietary
models used by it for such calculation.

Procedures for Exercise:

Exercise Dates:    Each Conversion Date. Conversion Dates:    Each “Conversion
Date” (as defined in the Indenture) occurring during the Exercise Period for
Convertible Notes in denominations of USD 1,000 principal amount that are
surrendered for conversion on such Conversion Date in accordance with the terms
of the Indenture, subject to “Notice of Exercise” below, but are not “Relevant
Convertible Notes” under, and as defined in, the confirmation between the
parties hereto regarding the Base Bond Hedge Transaction dated February 29, 2012
(the “Base Bond Hedge Transaction Confirmation”) (such Convertible Notes, the
“Relevant Convertible Notes”). For the purposes of determining whether any
Convertible Notes will be Relevant Convertible Notes hereunder or under the Base
Bond Hedge Transaction Confirmation, Convertible Notes that are converted
pursuant to the Indenture shall be allocated first to the Base Bond Hedge
Transaction Confirmation until all Options thereunder are exercised. Exercisable
Options:    In respect of each Conversion Date, a number of Options equal to the
number of Relevant Convertible Notes in denominations of USD 1,000 principal
amount surrendered for conversion on such Conversion Date in accordance with the
terms of the Indenture, subject to “Notice of Exercise” below, but no greater
than the Number of Options. Free Convertibility Date:    December 1, 2016.
Exercise Period:    The period from and including the Effective Date to and
including the Expiration Date. Expiration Date:    Notwithstanding anything to
the contrary in section 3.1(f) of the Equity Definitions, “Expiration Date”
shall mean the earlier of (x) the last day on which any Convertible Notes remain
outstanding and (y) the Scheduled Trading Day immediately preceding the
“Maturity Date” (as defined in the Indenture). Multiple Exercise:    Applicable,
as provided under “Exercisable Options” above. Automatic Exercise:   
Applicable, subject to “Notice of Exercise” below. Notice of Exercise:   
Notwithstanding anything to the contrary in the Equity Definitions or under
“Exercisable Options” above, in order to exercise any Exercisable Options,
Counterparty must notify Dealer in writing (x) prior to 5:00 p.m., New York City
time, on the day that is at least two Scheduled Trading Days’ prior to the first
day of the applicable Conversion Period in respect of the Options being
exercised or (y) prior to 12:00 p.m., New York City time, on the day that is the
Scheduled Trading Day immediately preceding the first day of the applicable
Conversion Period in respect of the Options being exercised, of (i) the number
of such Options (including, if applicable, whether all or any portion of the
Convertible Notes

 

3



--------------------------------------------------------------------------------

   relating to such Options are Convertible Notes as to which additional Shares
would be added to the “Conversion Rate” (as defined in the Indenture) pursuant
to Section 10.03 of the Indenture (the “Make-Whole Convertible Notes”)), (ii)
the scheduled first day of the applicable Conversion Period and the scheduled
Settlement Date, (iii) the Relevant Settlement Method for such Options and (iv)
if the Relevant Settlement Method for such Options is not Net Share Settlement,
Settlement in Shares or Settlement in Cash (each as defined below), the fixed
amount of cash per Relevant Convertible Note that Counterparty has elected to
deliver to “Holders” (as defined in the Indenture) of the related Relevant
Convertible Notes (the “Specified Cash Amount”), and such notice shall also
include the information, representations, acknowledgements and agreements
required pursuant to “Settlement Method Election Conditions” below; provided
that in respect of any Options relating to Relevant Convertible Notes with a
Conversion Date occurring on or after the Free Convertibility Date, (A) such
notice may be given on or prior to the Expiration Date and need only specify the
information required in clause (i) above (provided that any such notice given on
the Expiration Date shall be given prior to 12:00 p.m., New York City time, on
such date), and (B) if the Relevant Settlement Method for such Options is not
Net Share Settlement, Dealer shall have received a separate notice (the “Notice
of Final Settlement Method”) in respect of all such Relevant Convertible Notes
before 5:00 p.m., New York City time, on or prior to the Free Convertibility
Date specifying the information required in clauses (iii) and (iv) above, as
well as the information, representations, acknowledgements and agreements
required pursuant to “Settlement Method Election Conditions” below; provided
further that any “Notice of Exercise” delivered to Dealer pursuant to the Base
Bond Hedge Transaction shall be deemed to be a Notice of Exercise pursuant to
this Confirmation and the terms of such Notice of Exercise shall apply, mutadis
mutandis, to this Confirmation.

Settlement Terms:

Settlement Method:    For any Option, Net Share Settlement; provided that if the
Relevant Settlement Method set forth below for such Option is not Net Share
Settlement, then the Settlement Method for such Option shall be such Relevant
Settlement Method, but only if the Settlement Method Election Conditions have
been satisfied and Counterparty shall have notified Dealer of the Relevant
Settlement Method in the Notice of Exercise or Notice of Final Settlement
Method, as applicable, for such Option. Relevant Settlement Method:   

In respect of any Option, subject to the Settlement Method Election Conditions:

(i) if Counterparty has elected to settle its conversion obligations in respect
of the related Relevant Convertible Note (A) entirely in Shares pursuant to
Section 10.02(b) of the Indenture (together with cash in lieu of fractional
Shares) (such settlement method, “Settlement in Shares”); (B) in a combination
of cash and Shares pursuant to Section 10.02(b) of the Indenture with a
Specified Cash Amount less than USD 1,000 (such settlement method, “Low Cash
Combination Settlement”); or (C) in a

 

4



--------------------------------------------------------------------------------

   combination of cash and Shares pursuant to Section 10.02(b) of the Indenture
with a Specified Cash Amount equal to USD 1,000, then, in each case, the
Relevant Settlement Method for such Option shall be Net Share Settlement;   
(ii) if Counterparty has elected to settle its conversion obligations in respect
of the related Relevant Convertible Note in a combination of cash and Shares
pursuant to Section 10.02(b) of the Indenture with a Specified Cash Amount
greater than USD 1,000, then the Relevant Settlement Method for such Option
shall be Combination Settlement; and    (iii) if Counterparty has elected to
settle its conversion obligations in respect of the related Relevant Convertible
Note entirely in cash pursuant to Section 10.02(b) of the Indenture (such
settlement method, “Settlement in Cash”), then the Relevant Settlement Method
for such Option shall be Cash Settlement. Settlement Method Election Conditions:
   For any Relevant Settlement Method other than Net Share Settlement with a
Specified Cash Amount equal to USD 1,000, such Relevant Settlement Method shall
apply to an Option only if the Notice of Exercise or Notice of Final Settlement
Method for such Option, as applicable, contains:    (i) a representation that,
on the date of such Notice of Exercise or Notice of Final Settlement Method, as
applicable, none of Counterparty and its officers and directors is aware or in
possession of any “material non-public information” (within the meaning of
Section 10(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules promulgated thereunder) with respect to Counterparty or the
Shares;    (ii) a representation that Counterparty is electing the settlement
method for the related Relevant Convertible Note and such Relevant Settlement
Method in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b-5 under the Exchange Act;    (iii) a representation
that Counterparty has not entered into or altered any hedging transaction
relating to the Shares corresponding to or offsetting the Transaction;    (iv) a
representation that Counterparty is not electing the settlement method for the
related Relevant Convertible Note and such Relevant Settlement Method to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act; and
   (v) an acknowledgment by Counterparty that (A) any transaction by Dealer
following Counterparty’s election of the settlement method for the related
Relevant Convertible Note and such Relevant Settlement Method shall be made at
Dealer’s sole discretion and for Dealer’s own account and (B) Counterparty does
not have, and shall not attempt to exercise, any influence over how, when,
whether or at what price to effect such transactions, including, without
limitation, the price paid or received per Share pursuant to such transactions,
or whether such transactions are made on any securities exchange or privately.

 

5



--------------------------------------------------------------------------------

Net Share Settlement:    If Net Share Settlement is applicable to any Option
exercised or deemed exercised hereunder, in lieu of the obligations set forth in
Sections 8.1 and 9.1 of the Equity Definitions, Dealer will deliver to
Counterparty, on the relevant Settlement Date for each such Option, an aggregate
number of Shares and cash in lieu of fractional shares, if any, (the “Net Share
Settlement Amount”) equal to the product of (x) the Applicable Percentage and
(y) the number of Shares that Counterparty would be obligated to deliver to the
“Holder(s)” (as defined in the Indenture) of the Relevant Convertible Notes
converted on such Conversion Date pursuant to Section 10.02(b) of the Indenture
and cash in lieu of fractional shares, if any, pursuant to Section 10.02(i) of
the Indenture, as if Counterparty had elected to satisfy its conversion
obligation in respect of such Relevant Convertible Notes with a Specified Cash
Amount equal to USD 1,000 per Relevant Convertible Note, notwithstanding any
different Specified Cash Amount actually elected by Counterparty with respect to
the settlement of such Relevant Convertible Notes; provided that such obligation
shall be determined excluding any Shares and/or cash that Counterparty is
obligated to deliver to holder(s) of the Relevant Convertible Notes as a result
of any adjustments to the “Conversion Rate” pursuant to Sections 10.03 or
10.04(l) of the Indenture; and provided further that, with respect to any
Settlement in Shares or Low Cash Combination Settlement, in no event shall the
Net Share Settlement Amount for any Option exceed a number of Shares equal to
the Applicable Limit for such Option divided by the Applicable Limit Price on
the settlement date for the Relevant Convertible Notes relating to such Option.
Combination Settlement:    If Combination Settlement is applicable to any Option
exercised or deemed exercised hereunder, in lieu of the obligations set forth in
Sections 8.1 and 9.1 of the Equity Definitions, Dealer will deliver to
Counterparty, on the relevant Settlement Date for each such Option:    (i) cash
(the “Combination Settlement Cash Amount”) equal to the sum for each Trading Day
during the applicable Conversion Period for such Option of an amount for each
such Trading Day (the “Daily Combination Settlement Cash Amount”) equal to (A)
the lesser of (1) the product of (x) the Applicable Percentage and (y) the
Specified Cash Amount minus USD 1,000 and (2) the Daily Option Value, divided by
(B) the number of Trading Days in the applicable Conversion Period; provided
that if the calculation in clause (A) above results in zero or a negative number
for any Trading Day, the Daily Combination Settlement Cash Amount for such
Trading Day shall be deemed to be zero; and    (ii) an aggregate number of
Shares (the “Combination Settlement Share Amount”) equal to the sum for each
Trading Day during the applicable Conversion Period for such Option of a number
of Shares for each such Trading Day (the “Daily Combination Settlement Share
Amount”) equal to (A) the Daily Option Value on such Trading Day minus the Daily
Combination Settlement Cash Amount for such Trading Day, divided by (B) the VWAP
Price on such Trading Day, divided by (C) the number of Trading Days in the
applicable Conversion Period; provided that if the calculation in clause (A)
above results in zero or a negative number for any Trading Day, the Daily
Combination Settlement Share Amount for such Trading Day shall be deemed to be
zero.

 

6



--------------------------------------------------------------------------------

   Dealer will deliver cash in lieu of any fractional Shares to be delivered
with respect to any Combination Settlement Share Amount valued at the VWAP Price
for the last Trading Day of the applicable Conversion Period. Cash Settlement:
   If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum for each Trading Day during
the applicable Conversion Period for such Option of (i) the Daily Option Value
for such Trading Day, divided by (ii) the number of Trading Days in the
applicable Conversion Period. Daily Option Value:    For any Trading Day, an
amount equal to (i) the Option Entitlement on such Trading Day, multiplied by
(ii)(x) the VWAP Price on such Trading Day minus (y) the Strike Price on such
Trading Day; provided that if the calculation contained in clause (ii) above
results in a negative number, the Daily Option Value for such Trading Day shall
be deemed to be zero. In no event will the Daily Option Value be less than zero.
Applicable Limit:    For any Option, an amount of cash equal to the Applicable
Percentage multiplied by the excess of (i) the aggregate of (A) the amount of
cash, if any, delivered to the Holder of the related Relevant Convertible Note
upon conversion of such Relevant Convertible Note and (B) the number of Shares,
if any, delivered to the Holder of the related Relevant Convertible Note upon
conversion of such Relevant Convertible Note multiplied by the Applicable Limit
Price on the settlement date for the Relevant Convertible Notes relating to such
Option, over (ii) USD 1,000. Applicable Limit Price:    On any day, the opening
price as displayed under the heading “Op” on Bloomberg page SGY <equity> (or any
successor thereto). Trading Day:    A day on which (i) there is no Market
Disruption Event and (ii) trading in the Shares generally occurs on the Exchange
or, if the Shares are not then listed on the Exchange, on the principal other
U.S. national or regional securities exchange on which the Shares are then
listed or, if the Shares are not then listed on a U.S. national or regional
securities exchange, on the principal other market on which the Shares are then
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Trading Day” means a Business Day. Scheduled Trading Day:    A day
that is scheduled to be a Trading Day on the principal U.S. national or regional
securities exchange or market on which the Shares are listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Scheduled
Trading Day” means a Business Day. Business Day:    Any day other than a
Saturday, a Sunday or a day on which the Federal Reserve Bank of New York or
banks in the State of Texas are authorized or required by law or executive order
to close or be closed.

 

7



--------------------------------------------------------------------------------

Market Disruption Event:    Section 6.3(a) of the Equity Definitions is hereby
replaced in its entirety by the following:    “‘Market Disruption Event’ means,
in respect of a Share, (i) a failure by the primary U.S. national or regional
securities exchange or market on which the Shares are listed or admitted for
trading to open for trading during its regular trading session or (ii) the
occurrence or existence prior to 1:00 p.m. New York City time on any Scheduled
Trading Day for the Shares for more than one half-hour period in the aggregate
during regular trading hours of any suspension or limitation imposed on trading
(by reason of movements in price exceeding limits permitted by the relevant
stock exchange or otherwise) in the Shares or in any options, contracts or
futures contracts relating to the Shares.” VWAP Price:    On any Trading Day,
the per Share volume-weighted average price as displayed on Bloomberg page (or
any successor thereto) “SGY <equity> AQR” in respect of the period from 9:30
a.m. to 4:00 p.m., New York City time, on such Trading Day (or if such
volume-weighted average price is unavailable at such time, the market value of
one Share on such Trading Day, as determined by the Calculation Agent using a
volume-weighted method). For the avoidance of doubt, the VWAP Price will be
determined without regard to after-hours trading or any other trading outside of
the regular trading session hours. Conversion Period:    For any Option and
regardless of the Settlement Method applicable to such Option:    (i) if the
related Conversion Date occurs prior to the Free Convertibility Date, the 25
consecutive Trading Days commencing on, and including, the third Trading Day
immediately following such Conversion Date; provided that if the Notice of
Exercise for such Option specifies that Settlement in Shares or Low Cash
Combination Settlement applies to the related Relevant Convertible Note, the
Conversion Period shall be the 50 consecutive Trading Day period commencing on,
and including, the third Trading Day immediately following such Conversion Date;
   (ii) if the related Conversion Date occurs on or following the Free
Convertibility Date, the 25 consecutive Trading Days commencing on, and
including, the 27th Scheduled Trading Day immediately prior to the “Maturity
Date” (as defined in the Indenture”); provided that if the Notice of Exercise or
Notice of Final Settlement Method, as applicable, for such Option specifies that
Settlement in Shares or Low Cash Combination Settlement applies to the related
Relevant Convertible Note, the Conversion Period shall be the 50 consecutive
Trading Days commencing on, and including, the 53rd Scheduled Trading Day
immediately prior to the “Maturity Date” (as defined in the Indenture”).
Settlement Date:    For any Option, the third Business Day immediately following
the final Trading Day of the applicable Conversion Period for such Option.
Settlement Currency:    USD. Other Applicable Provisions:    To the extent
Dealer is obligated to deliver Shares hereunder, the provisions of Sections 9.4
(except that “Settlement Date” shall be as defined above, unless a Settlement
Disruption Event prevents

 

8



--------------------------------------------------------------------------------

   delivery of such Shares on that date), 9.8, 9.9, 9.10, 9.11 and 9.12 of the
Equity Definitions shall be applicable as if “Physical Settlement” applied to
the Transaction; provided that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the issuer of the
Shares. Restricted Certificated Shares:    Notwithstanding anything to the
contrary in the Equity Definitions, Dealer may, in whole or in part, deliver any
Shares required to be delivered hereunder in certificated form to Counterparty
in lieu of delivery through the Clearance System. With respect to such
certificated Shares, the Representation and Agreement contained in Section 9.11
of the Equity Definitions shall be modified by deleting the remainder of the
provision after the word “encumbrance” in the fourth line thereof.

Share Adjustments:

   Method of Adjustment:    Calculation Agent Adjustment, which means that,
notwithstanding Section 11.2(c) of the Equity Definitions, upon any adjustment
to the “Conversion Rate” (as defined in the Indenture) and/or the nature of the
Shares under the Convertible Notes pursuant to the Indenture (other than an
increase in the “Conversion Rate” pursuant to Section 10.03 or Section 10.04(l)
of the Indenture), the Calculation Agent will make a corresponding adjustment to
any one or more of the Strike Price, Number of Options, the Option Entitlement
and any other term relevant to the exercise, settlement, payment or other terms
of the Transaction. Counterparty agrees that it will notify Dealer prior to the
effectiveness of any such adjustment and, to the extent such adjustment requires
an exercise of discretion by Counterparty under the terms of the Indenture, it
shall use good faith efforts to consult with the Calculation Agent in order to
achieve a commercially reasonable adjustment, determination or calculation (it
being understood for the avoidance of doubt that notwithstanding any such
consultation, Counterparty shall remain entitled to make such adjustments as
permitted in accordance with the terms of the Indenture); provided that
notwithstanding the foregoing, if any Potential Adjustment Event occurs during
the Conversion Period but no adjustment was made to any Convertible Note under
the Indenture because the relevant “Holder” (as defined in the Indenture) was
deemed to be a record owner of the underlying Shares on the related Conversion
Date, then the Calculation Agent shall make an adjustment, as determined by it,
to the terms hereof in order to account for such Potential Adjustment Event.
Potential Adjustment Events:    Notwithstanding Section 11.2(e) of the Equity
Definitions, a “Potential Adjustment Event” means an occurrence of any event or
condition, as set forth in Sections 10.04(a), (b), (c), (d) and (e) of the
Indenture that would result in an adjustment to the “Conversion Rate” (as
defined in the Indenture) of the Convertible Notes; provided that in no event
shall there be any adjustment hereunder as a result of an adjustment to the
“Conversion Rate” pursuant to Section 10.03 or Section 10.04(l) of the
Indenture.

 

9



--------------------------------------------------------------------------------

Extraordinary Events:

   Merger Events:    Notwithstanding Section 12.1(b) of the Equity Definitions
(which shall not apply for the purposes hereof), a “Merger Event” means the
occurrence of any event or condition set forth in Section 10.05 of the
Indenture. Notice of Merger Consideration:    Upon the occurrence of a Merger
Event that causes the Shares to be converted into or exchanged for more than a
single type of consideration (determined based in part upon the form of election
of the holders of the Shares), Counterparty shall promptly notify the
Calculation Agent in writing of the types and amounts of consideration that
holders of Shares have affirmatively elected to receive upon consummation of
such Merger Event; provided that in no event shall the date of such notification
be later than the date on which such Merger Event is consummated. Consequences
of Merger Events:    Notwithstanding Section 12.2 of the Equity Definitions
(which shall not apply for the purposes hereof), upon the occurrence of a Merger
Event, to the extent an adjustment is made under the Indenture in respect of
such Merger Event, the Calculation Agent shall make a corresponding adjustment
in respect of any adjustment under the Indenture to any one or more of the
nature of the Shares, the Strike Price, the Number of Options, the Option
Entitlement and any other term relevant to the exercise, settlement, payment or
other terms of the Transaction; provided, however, that such adjustment shall be
made without regard to any adjustment to the “Conversion Rate” (as defined in
the Indenture) for the issuance of additional shares as set forth in
Section 10.03 or Section 10.04(l) of the Indenture.
Nationalization, Insolvency or Delisting:    Cancellation and Payment
(Calculation Agent Determination); provided that, in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange. Additional
Disruption Events:   

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”; and (ii) by replacing the word “Shares” where it
appears in clause (X) thereof with the words “Hedge Position”.    The parties
agree that, for the avoidance of doubt, for purposes of Section 12.9(a)(ii) of
the Equity Definitions, “any applicable law or regulation”, and for purposes of
Section 5(b)(i) of the Agreement, “any applicable law”, shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules and
regulations promulgated thereunder and any similar law or regulation
(collectively, the “Wall Street Act”), and the consequences specified in Section
12.9(b)(i) of the Equity

 

10



--------------------------------------------------------------------------------

   Definitions and Section 6 of the Agreement shall apply to any Change in Law
or Illegality, as the case may be, arising from any such act, rule or
regulation. The parties hereby agree that any additional capital charges or
other regulatory capital requirements imposed with respect to this Transaction
in connection with the Wall Street Act, if material, shall constitute “a
materially increased cost in performing its obligations under such Transaction”
for purposes of Section 12.9(a)(ii)(Y) of the Equity Definitions, if
applicable. The foregoing constitutes a specific reservation for purposes of the
Wall Street Act. Failure to Deliver:    Not Applicable. Insolvency Filing:   
Applicable. Hedging Disruption:    Applicable; provided that Section 12.9(a)(v)
of the Equity Definitions is hereby modified by inserting the following two
phrases at the end of such Section:    “For the avoidance of doubt, the term
“equity price risk” shall be deemed to include stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms.”. Increased Cost of Hedging:    Not Applicable.
Hedging Party:    Dealer or an affiliate of Dealer that is involved in the
hedging of this Transaction for all applicable Additional Disruption Events.
Determining Party:    Dealer for all applicable Extraordinary Events.
Acknowledgments: Non-Reliance:    Applicable. Agreements and Acknowledgments
Regarding Hedging Activities:    Applicable. Additional Acknowledgments:   
Applicable.

3. Mutual Representations, Warranties and Agreements.

In addition to the representations, warranties and agreements in the Agreement
and those contained elsewhere herein, each of Dealer and Counterparty represents
and warrants to, and agrees with, the other party that:

 

  (a) Commodity Exchange Act. It is an “eligible contract participant” within
the meaning of Section 1a(12) of the U.S. Commodity Exchange Act, as amended
(the “CEA”). The Transaction has been subject to individual negotiation by the
parties. The Transaction has not been executed or traded on a “trading facility”
as defined in the CEA.

 

  (b) Securities Act. It is a “qualified institutional buyer” as defined in Rule
144A under the U.S. Securities Act of 1933, as amended (the “Securities Act”),
or an “accredited investor” as defined in Section 2(a)(15)(ii) of the Securities
Act.

 

  (c) ERISA. The assets used in the Transaction (1) are not assets of any “plan”
(as such term is defined in Section 4975 of the U.S. Internal Revenue Code (the
“Code”)) subject to Section 4975 of the Code or any “employee benefit plan” (as
such term is defined in Section 3(3) of the U.S. Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA, and
(2) do not constitute “plan assets” within the meaning of Department of Labor
Regulation 2510.3-101, 29 CFR Section 2510-3-101.

 

11



--------------------------------------------------------------------------------

4. Representations, Warranties and Agreements of Counterparty.

In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty further represents, warrants and agrees
that:

 

  (a) Counterparty is not as of the Trade Date or the Premium Payment Date and
shall not be after giving effect to the transactions contemplated hereby,
“insolvent” (as such term is defined in Section 101(32) of the U.S. Bankruptcy
Code (Title 11 of the United States Code) (the “Bankruptcy Code”)) and on each
such date Counterparty would be able to purchase a number of Shares equal to the
Number of Shares in compliance with the laws of the jurisdiction of
Counterparty’s incorporation or organization;

 

  (b) Counterparty shall promptly provide written notice to Dealer upon the
occurrence and continuation of an Event of Default, a Potential Adjustment
Event, a Merger Event or any other Extraordinary Event; provided, however, that
should Counterparty be in possession of material non-public information
regarding Counterparty, Counterparty shall not communicate such information to
Dealer;

 

  (c) Counterparty has not and will not directly or indirectly violate any
applicable law (including, without limitation, the Securities Act and the
Exchange Act and the regulations promulgated thereunder) that is material to the
performance of a party’s obligations or hedging activities in connection with
the Transaction;

 

  (d) Counterparty has (and shall at all times during the Transaction have) the
capacity and authority to invest directly in the Shares underlying the
Transaction and has not entered into the Transaction with the intent to avoid
any regulatory filings;

 

  (e) Counterparty’s financial condition is such that it has no need for
liquidity with respect to its investment in the Transaction and no need to
dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness;

 

  (f) Counterparty’s investments in and liabilities in respect of the
Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and Counterparty is able to bear any loss in
connection with the Transaction, including the loss of its entire investment in
the Transaction;

 

  (g) Counterparty understands, agrees and acknowledges that Dealer has no
obligation or intention to register the Transaction under the Securities Act,
any state securities law or other applicable federal securities law;

 

  (h) each of Counterparty’s filings under the Securities Act, the Exchange Act,
or other applicable securities laws that are required to be filed have been
filed and that, as of the respective dates thereof and as of the date of this
representation, such filings when considered as a whole (with the more recent
such filings deemed to amend inconsistent statements contained in any earlier
such filings) do not contain any misstatement of a material fact or any omission
of a material fact required to be stated therein or necessary to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading;

 

  (i) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended;

 

12



--------------------------------------------------------------------------------

  (j) Counterparty understands, agrees and acknowledges that no obligations of
Dealer to it hereunder shall be entitled to the benefit of deposit insurance and
that such obligations shall not be guaranteed by any affiliate of Dealer or any
governmental agency;

 

  (k) (A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Dealer or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Dealer or any of its affiliates
shall be deemed to be an assurance or guarantee as to the expected results of
the Transaction;

 

  (l) without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, ASC Topic 480, Distinguishing Liabilities from Equity
and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or
any successor issue statements) or under FASB’s Liabilities & Equity Project;

 

  (m) Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares) or otherwise in violation of the Exchange
Act;

 

  (n) On the Trade Date, none of Counterparty and its officers and directors is
aware or in possession of any “material non-public information” (within the
meaning of Section 10(b) of the Exchange Act and the rules promulgated
thereunder) regarding Counterparty or the Shares;

 

  (o) Counterparty has not entered into any obligation or undertaking that would
contractually limit it from effecting Net Share Settlement under this
Transaction and it agrees not to enter into any such obligation or undertaking
that would contractually limit it from effecting settlement pursuant to the
Relevant Settlement Method during the term of this Transaction;

 

  (p) Counterparty is entering into the Transaction, solely for the purposes
stated in the board resolution authorizing the Transaction and in its public
disclosure, and there is no internal policy, whether written or oral, of
Counterparty that would prohibit Counterparty from entering into any aspect of
the Transaction; and

 

  (q) Counterparty has no knowledge, and is otherwise not aware, of any federal,
state or local (including non-U.S. jurisdictions) law, rule, regulation or
regulatory order applicable to Counterparty or the Shares that would give rise
to any reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares,
except as required (i) pursuant to the Exchange Act and (ii) by the Securities
Act in connection with any registration rights held by Dealer pursuant to this
Confirmation.

5. Other Provisions.

 

  (a) Method of Delivery; Designation by Dealer. Whenever delivery of funds or
other assets is required hereunder by or to Counterparty, such delivery shall be
effected through Agent. In addition, all notices, demands and communications of
any kind relating to the Transaction between Dealer and Counterparty shall be
transmitted exclusively through Agent.

 

13



--------------------------------------------------------------------------------

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Dealer’s obligations in respect of the Transaction and
any such designee may assume such obligations. Dealer shall be discharged of its
obligations to Counterparty to the extent of any such performance.

 

  (b) Additional Termination Events.

(i) The occurrence of an Amendment Event shall constitute an Additional
Termination Event in respect of which (A) Counterparty shall be the sole
Affected Party and the Transaction shall be the sole Affected Transaction and
(B) Dealer shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement. “Amendment Event” means that
Counterparty amends, modifies, supplements or obtains a waiver with respect to
(i) any term of the Indenture or the Convertible Notes governing the principal
amount, coupon, maturity, repurchase obligation of Counterparty, redemption
right of Counterparty, any term relating to conversion of the Convertible Notes
(including changes to the conversion rate, conversion settlement dates or
conversion conditions), or (ii) any term that would require consent of the
holders of not less than 100% of the principal amount of the Convertible Notes
to amend, in each case without the prior written consent of Dealer, such consent
not to be unreasonably withheld.

(ii) The Convertible Notes becoming due and payable under the terms of the
Indenture as a result of the occurrence of an “Event of Default” with respect to
Counterparty as set forth in Section 6.01 of the Indenture shall constitute an
Additional Termination Event in respect of which (A) Counterparty shall be the
sole Affected Party and the Transaction shall be the sole Affected Transaction
and (B) Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement.

(iii) The receipt by Dealer from Counterparty, within the applicable time period
set forth under “Notice of Exercise” above, of any Notice of Exercise in respect
of the exercise of any Options that, according to such Notice of Exercise,
relate to Make-Whole Convertible Notes shall constitute an Additional
Termination Event as provided in this paragraph 5(b)(iii). Upon receipt of any
such Notice of Exercise, Dealer shall designate an Exchange Business Day
following such Additional Termination Event (which Exchange Business Day shall
be on or as promptly as reasonably practicable after the related settlement date
for such Convertible Notes) as an Early Termination Date with respect to the
portion of the Transaction corresponding to a number of Options (the “Make-Whole
Conversion Options”) equal to the lesser of (A) (x) the aggregate principal
amount of Make-Whole Convertible Notes specified in such Notice of Exercise,
divided by USD 1,000, minus (y) the number of Make-Whole Conversion Options (as
defined in the Base Bond Hedge Transaction Confirmation), if any, that relate to
such Make-Whole Convertible Notes, and (B) the Number of Options as of the date
Dealer designates such Early Termination Date and, as of such date, the Number
of Options shall be reduced by the number of Make-Whole Conversion Options. Any
payment hereunder with respect to such termination (the “Make-Whole Unwind
Payment”) shall be calculated pursuant to Section 6 of the Agreement as if
(1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Make-Whole Conversion Options, (2) Counterparty were the sole Affected
Party with respect to such Additional Termination Event and (3) the terminated
portion of the Transaction were the sole Affected Transaction (and, for the
avoidance of doubt, in determining the amount payable pursuant to Section 6 of
the Agreement, the Calculation Agent shall not take into account any adjustments
to the Option Entitlement that result from corresponding adjustments to the
Conversion Rate pursuant to Section 10.03 of the Indenture); provided that the
amount of cash payable in respect of such early termination by Dealer to
Counterparty (determined, for the avoidance doubt, without regard to the
immediately following sentence or paragraph 5(m) below) shall not be greater
than the product of (x) the Applicable Percentage and (y) the excess of (I)(1)
the number of Make-Whole Conversion Options, multiplied by (2) the Conversion
Rate (after taking into account any applicable

 

14



--------------------------------------------------------------------------------

adjustments to the Conversion Rate pursuant to Section 10.03 of the Indenture),
multiplied by (3) a price per Share determined by the Calculation Agent in good
faith and in a commercially reasonable manner, over (II) the aggregate principal
amount of the related Make-Whole Convertible Notes, as determined by the
Calculation Agent in good faith and in a commercially reasonable manner.
Counterparty may irrevocably elect, if so designated in its Notice of Exercise
to Dealer as set forth above, to receive the Make-Whole Unwind Payment in
Shares, in which case, in lieu of making such Make-Whole Unwind Payment as set
forth above, Dealer shall deliver to Counterparty, within a commercially
reasonable period of time after such designation as determined by Dealer (taking
into account existing liquidity conditions and Dealer’s hedging and hedge unwind
activity or settlement activity in connection with such delivery) a number of
Shares equal to such Make-Whole Unwind Payment divided by a price per Share
determined by the Calculation Agent in good faith and in a commercially
reasonable manner.

 

  (c) Understanding and Acknowledgement. Counterparty understands and
acknowledges that notwithstanding any other relationship between Counterparty
and Dealer (and Dealer’s affiliates), in connection with this Transaction and
any other over-the-counter derivative transaction between Counterparty and
Dealer or Dealer’s affiliates, Dealer or its affiliates, as the case may be, is
acting as principal and is not a fiduciary or adviser to Counterparty in respect
of any such transaction, including any entry into or exercise, amendment, unwind
or termination thereof.

 

  (d)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
Options Equity Percentage as determined on such day is (i) equal to or greater
than 9.0% or (ii) greater by 0.5% than the Options Equity Percentage included in
the immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Options Equity Percentage as of the Trade
Date). The “Options Equity Percentage” as of any day is the fraction, expressed
as a percentage, (A) the numerator of which is the product of the Number of
Options in aggregate and the Option Entitlement and (B) the denominator of which
is the number of Shares outstanding on such day. In the event that Counterparty
fails to provide Dealer with a Repurchase Notice on the day and in such manner
specified in this paragraph 5(d), Counterparty agrees to indemnify and hold
harmless Dealer and its affiliates and their respective officers, directors,
employees, affiliates, advisors, agents and controlling persons (each, an
“Indemnified Person”) from and against any and all losses (including losses
relating to Dealer’s hedging activities as a consequence of becoming, or of the
risk of becoming, a Section 16 “insider”, including without limitation, any
forbearance from hedging activities or cessation of hedging activities and any
losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person may become subject to, as a
result of Counterparty’s failure to provide Dealer with a Repurchase Notice on
the day and in the manner specified in this paragraph, and to reimburse, within
30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person in respect of the foregoing, such
Indemnified Person shall promptly notify Counterparty in writing, and
Counterparty, upon request of the Indemnified Person, shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others Counterparty may designate in such proceeding and shall
pay the fees and expenses of such counsel related to such proceeding.
Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph that is in respect of which any Indemnified Person is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such

 

15



--------------------------------------------------------------------------------

  settlement includes an unconditional release of such Indemnified Person from
all liability on claims that are the subject matter of such proceeding on terms
reasonably satisfactory to such Indemnified Person. If the indemnification
provided for in this paragraph is unavailable to an Indemnified Person or
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then Counterparty hereunder, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities. The remedies provided for in this paragraph are not exclusive and
shall not limit any rights or remedies which may otherwise be available to any
Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

 

  (e) Rule 10b-18.

(i) Except as disclosed to Dealer in writing prior to the date on which the
offering of the Convertible Notes was first announced, Counterparty represents
and warrants to Dealer that it has not made any purchases of blocks by or for
itself or any of its Affiliated Purchasers pursuant to the one block purchase
per week exception in Rule 10b-18(b)(4) under the Exchange Act during each of
the four calendar weeks preceding such date (“Rule 10b-18 purchase,” “blocks”
and “Affiliated Purchaser” each as defined in Rule 10b-18 under the Exchange Act
(“Rule 10b-18”)). Counterparty agrees and acknowledges that it shall not, and
shall cause its affiliates and Affiliated Purchasers not to, directly or
indirectly (including by means of a derivative instrument) enter into any
transaction to purchase any Shares during the period beginning on such date and
ending on the day on which Dealer has informed Counterparty in writing that it
has completed all purchases of Shares to hedge initially its exposure to the
Transaction.

(ii) On any day during any Conversion Period, neither Counterparty nor any
“affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18) shall
directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable or exercisable for Shares, except
through Dealer.

(iii) Counterparty agrees that it (A) will not, on any day during any Conversion
Period, make, or permit to be made, any public announcement (as defined in Rule
165(f) under the Securities Act) of any Merger Transaction or potential Merger
Transaction unless such public announcement is made prior to the opening or
after the close of the regular trading session on the Exchange for the Shares;
(B) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Dealer following any such announcement
that such announcement has been made; and (C) shall promptly (but in any event
prior to the next opening of the regular trading session on the Exchange)
provide Dealer with written notice specifying (i) Counterparty’s average daily
Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three full calendar
months immediately preceding the announcement date that were not effected
through Dealer or its affiliates and (ii) the number of Shares purchased
pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act for the
three full calendar months preceding the announcement date. Such written notice
shall be deemed to be a certification by Counterparty to Dealer that such
information is true and correct. In addition, Counterparty shall promptly notify
Dealer of the earlier to occur of the completion of such transaction and the
completion of the vote by target shareholders. “Merger Transaction” means any
merger, acquisition or similar transaction involving a recapitalization as
contemplated by Rule 10b-18(a)(13)(iv) under the Exchange Act.

 

  (f)

Regulation M. Counterparty represents and warrants to Dealer that
(x) Counterparty (A) was not on the date on which the offering of the
Convertible Notes was first announced, has not since such date, and is not on
the date hereof, engaged in a “distribution,” as such term is used in Regulation
M under the Exchange Act (“Regulation M”), of any securities of Counterparty,
other than the

 

16



--------------------------------------------------------------------------------

  distribution of the Convertible Notes and (B) shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date, and (y)(A) on any day during any
Conversion Period, the Shares or securities that are convertible into, or
exchangeable or exercisable for Shares, are not, and shall not be, subject to a
“restricted period,” as defined in Regulation M and (B) Counterparty shall not
engage in any “distribution,” as such term is defined in Regulation M, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the last day in such Conversion Period.

 

  (g) Early Unwind. In the event the sale of the additional Convertible Notes is
not consummated with the initial purchasers pursuant to the Purchase Agreement
dated as of the Trade Date between Counterparty, Barclays Capital Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated (the “Initial Purchasers”),
as representatives of the initial purchasers party thereto (the “Purchase
Agreement”), relating to the issuance of the Convertible Notes for any reason by
the close of business in New York on March 6, 2012 (or such later date as agreed
upon by the parties, which in no event shall be later than March 13, 2012)
(March 6, 2012 or such later date as agreed upon being the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that, other than in cases involving a breach of the
Purchase Agreement by the Initial Purchasers, Counterparty shall purchase from
Dealer on the Early Unwind Date all Shares purchased by Dealer or one of more of
its affiliates for the purpose of hedging the Transaction at the cost at which
Dealer or one or more of its affiliates purchased such Shares and reimburse
Dealer for any costs or expenses (including market losses) relating to the
unwinding of its hedging activities in connection with the Transaction
(including any loss or cost incurred as a result of its terminating,
liquidating, obtaining or reestablishing any hedge or related trading position).
The amount of any such reimbursement shall be determined by Dealer in good faith
and in a commercially reasonable manner. Dealer shall notify Counterparty of
such amount and Counterparty shall pay such amount in immediately available
funds on the Early Unwind Date. Dealer and Counterparty represent and
acknowledge to the other that, subject to the proviso included in this
paragraph, upon an Early Unwind, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.

 

  (h) Transfer or Assignment. Either party may transfer or assign any of its
rights or obligations under the Transaction or the Agreement with the prior
written consent of the non-transferring party, such consent not to be
unreasonably withheld. Notwithstanding the foregoing or any provision of the
Agreement to the contrary, Dealer may, subject to applicable law, freely
transfer and assign all of its rights and obligations under the Transaction and
the Agreement without the consent of Counterparty to (x) any affiliate of Dealer
whose obligations are guaranteed by Dealer or an affiliate of Dealer of credit
quality equivalent to that of Dealer or (y) any third party as provided in the
immediately following paragraph in connection with an Excess Ownership Position.

If at any time at which (1) the Equity Percentage exceeds 9.0% or (2) Dealer,
Dealer Group (as defined below) or any person whose ownership position would be
aggregated with that of Dealer or Dealer Group (Dealer, Dealer Group or any such
person, a “Dealer Person”) under any relevant state corporate law or any state
or federal bank holding company or banking laws, or other federal, state or
local laws, regulations or regulatory orders applicable to ownership of Shares
(“Applicable Laws”), owns, beneficially owns, constructively owns, controls,
holds the power to vote or otherwise meets a relevant definition of ownership in
excess of a number of Shares equal to (x) the number of Shares that, in the good
faith determination of the relevant

 

17



--------------------------------------------------------------------------------

Dealer Person, would give rise to materially burdensome reporting or
registration obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a Dealer Person under Applicable
Laws (including, without limitation, “interested stockholder” or “acquiring
person” status under Section 203 of the Delaware General Corporation Law, but
excluding any report or filing required pursuant to Section 13 of the Exchange
Act and the rules promulgated thereunder) and with respect to which such
requirements have not been met or the relevant approval has not been received
minus (y) 1.0% of the number of Shares outstanding on the date of determination
(either such condition described in clause (1) or (2), an “Excess Ownership
Position”) and Dealer is unable, after commercially reasonable efforts, to
eliminate such Excess Ownership Position or effect a transfer or assignment to a
third party with a rating (or whose guarantor has a rating) for its long term,
unsecured and unsubordinated indebtedness equal to the Required Rating on
pricing terms and within a time period reasonably acceptable to it of all or a
portion of the Transaction such that an Excess Ownership Position no longer
exists, Dealer may designate any Scheduled Trading Day as an Early Termination
Date with respect to a portion (the “Terminated Portion”) of the Transaction,
such that an Excess Ownership Position no longer exists. In the event that
Dealer so designates an Early Termination Date with respect to a portion of this
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (x) an Early Termination Date had been designated in respect of a Transaction
having terms identical to this Transaction and a Number of Shares equal to the
Terminated Portion, (y) Counterparty shall be the sole Affected Party with
respect to such partial termination and (z) such Transaction shall be the only
Terminated Transaction (and, for the avoidance of doubt, the provisions of
paragraph 5(m) shall apply to any amount that is payable by Dealer to
Counterparty pursuant to this sentence). The “Equity Percentage” as of any day
is the fraction, expressed as a percentage, (A) the numerator of which is the
number of Shares that Dealer and any of its affiliates subject to aggregation
with Dealer, for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, and all persons who may form a “group” (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act) with Dealer (“Dealer Group”),
beneficially own (within the meaning of Section 13 of the Exchange Act) on such
day and (B) the denominator of which is the number of Shares outstanding on such
day. “Required Rating” means a rating of A- or better by Standard & Poor’s
Ratings Services or its successor (“S&P”), or A3 or better by Moody’s Investors
Service, Inc. or its successor (“Moody’s”) or, if either S&P or Moody’s ceases
to rate such debt, at least an equivalent rating or better by a substitute
rating agency mutually agreed by Counterparty and Dealer.

In the case of a transfer or assignment by Counterparty of its rights and
obligations hereunder and under the Agreement, in whole or in part (any Options
so transferred or assigned, the “Transfer Options”), to any party, withholding
of consent by Dealer shall not be considered unreasonable if such transfer or
assignment does not meet the following reasonable conditions that Dealer may
impose: (i) with respect to any Transfer Options, Counterparty shall not be
released from its notice and indemnification obligations pursuant to paragraph
5(d) (“Repurchase Notices”) or any obligations under paragraph 2 regarding
Extraordinary Events or paragraph 5(o) (“Registration”) of this Confirmation;
(ii) any Transfer Options shall only be transferred or assigned to a third party
that is a U.S. person (as defined in the Internal Revenue Code of 1986, as
amended); (iii) such transfer or assignment shall be effected on terms,
including any reasonable undertakings by such third party (including, but not
limited to, undertakings with respect to compliance with applicable securities
laws in a manner that, in the reasonable judgment of Dealer, will not expose
Dealer to material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty as are reasonably requested
as satisfactory to Dealer; (iv) Dealer will not, as a result of such transfer
and assignment, be required to pay the transferee on any payment date an amount
under Section 2(d)(i)(4) of the Agreement greater than an amount that Dealer
would have been required to pay to Counterparty in the absence of such transfer
and assignment; (v) an Event of Default, Potential Event of Default or
Termination Event will not occur as a result of such transfer and assignment;
(vi) without limiting the generality of clause (ii), Counterparty shall have
caused the transferee to make such Payee Tax Representations and to provide such
tax documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in

 

18



--------------------------------------------------------------------------------

clauses (iv) and (v) will not occur upon or after such transfer and assignment;
and (vii) Counterparty shall be responsible for all reasonable costs and
expenses, including reasonable attorney’s fees, incurred by Dealer in connection
with such transfer or assignment.

 

  (i) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be practicable or advisable to deliver, or to acquire Share to
deliver, any or all of the Shares to be delivered on a Settlement Date for the
Transaction, Dealer may, by notice to Counterparty on or prior to any Settlement
Date (a “Nominal Settlement Date”), elect to pay the cash and/or deliver Shares
deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, Dealer will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date, but not prior to the beginning of the related
Conversion Period) or delivery times and how it will allocate the cash it is
required to pay and/or Shares it is required to deliver under the Relevant
Settlement Method among the Staggered Settlement Dates or delivery times; and
(ii) the amount of cash and/or aggregate number of Shares that Dealer will
deliver to Counterparty hereunder on all such Staggered Settlement Dates and
delivery times will equal the amount of cash and/or the number of Shares that
Dealer would otherwise be required to deliver on such Nominal Settlement Date.

 

  (j) Role of Agent. Each of Dealer and Counterparty acknowledges to and agrees
with the other party hereto and to and with the Agent that (i) the Agent is
acting as agent for Dealer under the Transaction pursuant to instructions from
such party, (ii) the Agent is not a principal or party to the Transaction, and
may transfer its rights and obligations with respect to the Transaction,
(iii) the Agent shall have no responsibility, obligation or liability, by way of
issuance, guaranty, endorsement or otherwise in any manner with respect to the
performance of either party under the Transaction, (iv) Dealer and the Agent
have not given, and Counterparty is not relying (for purposes of making any
investment decision or otherwise) upon, any statements, opinions or
representations (whether written or oral) of Dealer or the Agent, other than the
representations expressly set forth in this Confirmation or the Agreement, and
(v) each party agrees to proceed solely against the other party, and not the
Agent, to collect or recover any money or securities owed to it in connection
with the Transaction. Each party hereto acknowledges and agrees that the Agent
is an intended third party beneficiary hereunder. Counterparty acknowledges that
the Agent is an affiliate of Dealer. Dealer will be acting for its own account
in respect of this Confirmation and the Transaction contemplated hereunder.

 

  (k) Regulatory Provisions. The time of dealing for the Transaction will be
confirmed by Dealer upon written request by Counterparty. The Agent will furnish
to Counterparty upon written request a statement as to the source and amount of
any remuneration received or to be received by the Agent in connection with the
Transaction.

 

  (l) Netting and Setoff. Obligations under the Transaction shall not be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
any other obligations of the parties, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and no other obligations of the parties shall be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
obligations under the Transaction, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and each party hereby waives any such right of setoff,
netting or recoupment; provided that both parties agree that subparagraph
(ii) of Section 2(c) of the Agreement shall apply to the Transaction.

 

  (m)

Alternative Calculations and Dealer Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
Section 12.2 of the Equity Definitions and “Consequences of Merger Events”
above, or Sections 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions (except in
the event of a Merger Event, Insolvency, or

 

19



--------------------------------------------------------------------------------

  Nationalization, in which the consideration or proceeds to be paid to holders
of Shares consists solely of cash) or pursuant to Section 6(d)(ii) of the
Agreement (except in the event of an Event of Default in which Counterparty is
the Defaulting Party or a Termination Event in which Counterparty is the
Affected Party, that resulted from an event or events within Counterparty’s
control) (a “Payment Obligation”), Counterparty shall have the right, in its
sole discretion, to require Dealer to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, between the hours of 9:00 A.M. and 4:00 P.M. New York City time on the
Merger Date, Announcement Date or Early Termination Date or other date the
Transaction is cancelled or terminated, as applicable, where such notice shall
include a representation and warranty from Counterparty that it is not, as of
the date of the telephonic notice and the date of such written notice, aware of
any “material non-public information” (within the meaning of Section 10(b) of
the Exchange Act and the rules promulgated thereunder) concerning itself or the
Shares (“Notice of Share Termination”); provided that if Counterparty does not
elect to require Dealer to satisfy its Payment Obligation by delivery of Share
Termination Delivery Property, Dealer shall have the right (without regard to
the exceptions set forth above), in its sole discretion, to elect to satisfy its
Payment Obligation by delivery of Share Termination Delivery Property
notwithstanding Counterparty’s failure to elect or election to the contrary, it
being understood that if Counterparty elects to have Dealer satisfy its Payment
Obligation in cash Dealer will use commercially reasonable efforts to follow
such election prior to exercising its right to elect to satisfy its Payment
Obligation by delivery of Share Termination Delivery Property. Upon such Notice
of Share Termination, the following provisions shall apply on the Scheduled
Trading Day immediately following the Merger Date, Announcement Date or Early
Termination Date or other date the Transaction is cancelled or terminated, as
applicable:

 

Share Termination Alternative:

  Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to “Consequences of Merger Events” above, Section 12.7
or 12.9 of the Equity Definitions or Section 6(d)(ii) of the Agreement, as
applicable, or such later date as the Calculation Agent may reasonably determine
(the “Share Termination Payment Date”), in satisfaction of the Payment
Obligation. Share Termination Delivery Property:   A number of Share Termination
Delivery Units, as calculated by the Calculation Agent, equal to the Payment
Obligation divided by the Share Termination Unit Price. The Calculation Agent
shall adjust the Share Termination Delivery Property by replacing any fractional
portion of the aggregate amount of a security therein with an amount of cash
equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price. Share Termination Unit Price:   The
value of property contained in one Share Termination Delivery Unit on the date
such Share Termination Delivery Units are to be delivered as Share Termination
Delivery Property, as determined by the Calculation Agent in its discretion by
commercially reasonable means and notified by the Calculation Agent to Dealer at
the time of notification of the Payment Obligation.

 

20



--------------------------------------------------------------------------------

Share Termination Delivery Unit:   In the case of a Termination Event, Event of
Default, Delisting, one Share or, in the case of an Insolvency, Nationalization
or Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash. Failure to
Deliver:   Applicable. Other Applicable Provisions:   If Share Termination
Alternative is applicable, the provisions of Sections 9.8, 9.9, 9.10, 9.11
(except that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws arising as a result of the fact that Counterparty is
the issuer of the Shares or any portion of the Share Termination Delivery Units)
and 9.12 of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction, except that all references to “Shares”
shall be read as references to “Share Termination Delivery Units.”

 

  (n) No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

 

  (o)

Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, based on the advice of counsel, the Shares (“Hedge Shares”)
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the public market by Dealer without registration
under the Securities Act, Counterparty shall, at its election, either (i) in
order to allow Dealer to sell the Hedge Shares in a registered offering, make
available to Dealer an effective registration statement under the Securities Act
and (A) enter into an agreement, in form and substance reasonably satisfactory
to Dealer, substantially in the form of an underwriting agreement for a
registered offering, (B) provide accountant’s “comfort” letters customary in
form for registered offerings of equity securities, (C) provide disclosure
opinions of nationally recognized outside counsel to Counterparty reasonably
acceptable to Dealer, (D) provide other customary opinions, certificates and
closing documents customary in form for registered offerings of equity
securities and (E) afford Dealer a reasonable opportunity to conduct a due
diligence investigation with respect to Counterparty customary in scope for
underwritten offerings of equity securities (provided, however, that if Dealer,
in its sole reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty);
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into and comply with a private placement agreement substantially similar
to private placement purchase agreements customary for private placements of
equity securities, in form and substance satisfactory to Dealer (in which case,
the Calculation Agent shall make any adjustments to the terms of the Transaction
that are necessary, in its

 

21



--------------------------------------------------------------------------------

  reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the closing price
on such Exchange Business Days, and in the amounts, requested by Dealer.

 

  (p) Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.

 

  (q) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to the
Transaction; provided further that nothing herein shall limit or shall be deemed
to limit Dealer’s rights in respect of any transactions other than the
Transaction.

 

  (r) Securities Contract. The parties hereto agree and acknowledge that Dealer
is one or more of a “financial institution” and “financial participant” within
the meaning of Sections 101(22) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge (A) that this Confirmation is a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“settlement payment” (as such term is defined in Section 741(8) of the
Bankruptcy Code) or a “transfer” within the meaning of Section 546 of the
Bankruptcy Code and (B) that Dealer is entitled to the protections afforded by,
among other sections, Section 362(b)(6), 362(b)(27), 362(o), 546(e), 546(j),
548(d)(2), 555 and 561 of the Bankruptcy Code.

 

  (s) Right to Extend. Dealer may postpone any Conversion Date or postpone or
extend any other date of valuation or delivery with respect to some or all of
the relevant Options (in which event the Calculation Agent shall make good faith
and commercially reasonable adjustments to the amount of cash and/or number of
Shares to be delivered on the corresponding Settlement Date for such Options),
if Dealer determines, in its reasonable discretion, that such postponement or
extension is reasonably necessary or appropriate to (i) preserve Dealer’s or its
affiliate’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions in the cash market, the stock loan market or any other
relevant market or (ii) enable Dealer or its affiliate to effect purchases or
sales of Shares in connection with its hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Dealer or such affiliate were
Issuer or an affiliated purchaser of Issuer, be in compliance with applicable
legal, regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer and/or such affiliate. Dealer shall use
commercially reasonable efforts to minimize the duration of any such
postponement or extension, which, unless otherwise agreed by the parties, shall
not be more than 50 Scheduled Trading Days (or, in the case of Settlement in
Shares and Low Cash Combination Settlement, 100 Scheduled Trading Days) from
such original Conversion Date or other date of valuation or delivery.

 

  (t) Governing Law. The law of the State of New York (without reference to its
choice of law doctrine other than Title 14 of the New York General Obligations
Law).

 

  (u)

Waiver of Jury Trial. EACH PARTY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY SUIT, ACTION OR PROCEEDING RELATING TO THE

 

22



--------------------------------------------------------------------------------

  TRANSACTION. EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A SUIT, ACTION OR PROCEEDING, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTY HAVE BEEN INDUCED TO ENTER INTO THE TRANSACTION, AS APPLICABLE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS PROVIDED HEREIN.

 

  (v) Additional ISDA Schedule Terms.

(i) “Specified Entity” means in relation to each of Dealer and Counterparty for
purposes of Sections 5(a)(v), 5(a)(vi), 5(a)(vii) and 5(b)(v) of the Agreement,
not applicable.

(ii) “Specified Transaction” will have the meaning specified in Section 14 of
the Agreement.

(iii) The “Cross-Default” provisions of Section 5(a)(vi) of the Agreement will
not apply to either party.

(iv) Automatic Early Termination. The “Automatic Early Termination” provision of
Section 6(a) of the Agreement will not apply to Dealer and will not apply to
Counterparty.

(v) “Termination Currency” means United States Dollars (“USD”).

(vi) Payment by Counterparty. In the event that (i) an Early Termination Date
occurs or is designated with respect to the Transaction as a result of an Event
of Default (other than an Event of Default arising under Section 5(a)(ii) or
5(a)(iv) of the Agreement) or a Termination Event and, as a result, Counterparty
owes to Dealer an amount calculated under Section 6(e) of the Agreement or
(ii) Counterparty owes to Dealer, pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions, an amount calculated under Section 12.8 of the Equity
Definitions, such amount shall be deemed to be zero.

(vii) Consent to Recording. Each party (i) consents to the monitoring or
recording, at any time and from time to time, by the other party of any and all
communications between officers or employees of the parties, (ii) waives any
further notice of such monitoring or recording, and (iii) agrees to notify (and,
if required by law, obtain the consent of) its officers and employees with
respect to such monitoring or recording. Any such recording may be submitted in
evidence to any court or in any Proceeding for the purpose of establishing any
matters pertinent to this Transaction.

(viii) Severability. In the event any one or more of the provisions contained in
this Confirmation or the Agreement shall be held illegal, invalid or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby.

(ix) Fully Paid Transactions. The condition precedent in Section 2(a)(iii)(1) of
the Agreement shall not apply to a payment and delivery owing by a party if the
other party shall have satisfied in full all its payment or delivery obligations
under Section 2(a)(i) of the Agreement and shall at the relevant time have no
future payment or delivery obligations, whether absolute or contingent, under
Section 2(a)(i) of the Agreement.

(x) Part 2(b) of the ISDA Schedule – Payee Representation:

For the purpose of Section 3(f) of this Agreement, Counterparty makes the
following representation to Dealer:

Counterparty is a corporation established under the laws of the State of
Delaware and is a U.S. person (as that term is defined in Section 7701(a)(30) of
the United States Internal Revenue Code of 1986, as amended).

 

23



--------------------------------------------------------------------------------

For the purpose of Section 3(f) of this Agreement, Dealer makes the following
representation to Counterparty:

(A) Each payment received or to be received by it in connection with this
Agreement is effectively connected with its conduct of a trade or business
within the United States; and

(B) It is a “foreign person” (as that term is used in Section 1.6041-4(a)(4) of
the United States Treasury Regulations) for United States federal income tax
purposes.

(xi) Part 3(a) of the ISDA Schedule – Tax Forms:

Party Required to Deliver Document

 

    

Form/Document/Certificate

    

Date by which to be Delivered

Counterparty    A complete and duly executed United States Internal Revenue
Service Form W-9 (or successor thereto.)      (i) Upon execution and delivery of
this Agreement; (ii) promptly upon reasonable demand by Dealer; and (iii)
promptly upon learning that any such Form previously provided by Counterparty
has become obsolete or incorrect. Dealer    A complete and duly executed United
States Internal Revenue Service Form W-8ECI (or successor thereto).      (i)
Upon execution and delivery of this Agreement; (ii) promptly upon reasonable
demand by Counterparty; and (iii) promptly upon learning that any such Form
previously provided by Dealer has become obsolete or incorrect.

6. Account Details:

 

  (a) Account for payments to Counterparty:

Bank: JPMorgan Chase Bank, N.A.

Location: Lafayette, LA

ABA: 021000021

Acct: Stone Energy Corporation

Acct No.: 8700378593

SWIFT Code: CHASUS33

Account for delivery of Shares to Counterparty:

To be provided by Counterparty.

 

24



--------------------------------------------------------------------------------

  (b) Account for payments to Dealer:

Bank: Barclays Bank plc NY

ABA# 026 00 2574

BIC: BARCUS33

Acct: 50038524

Beneficiary: BARCGB33

Ref: Barclays Bank plc London Equity Derivatives

7. Process Agent:

For purposes of Section 13(c) of the Agreement:

Counterparty appoints as its Process Agent: not applicable.

Dealer appoints as its Process Agent: Barclays Capital Inc..

8. Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

The Office of Dealer for the Transaction is: Inapplicable, Dealer is not a
Multibranch Party.

9. Notices:

For purposes of this Confirmation:

 

  (a) Address for notices or communications to Counterparty:

Stone Energy Corporation

625 East Kaliste Saloom Road

Lafayette, LA 70508

Attention: Kenneth H. Beer

Telephone No.: 337-237-0410

Facsimile No.: 337-521-2072; beerkh@stoneenergy.com

 

  (b) Address for notices or communications to Dealer:

Barclays Capital Inc.

745 Seventh Ave.

New York, NY 10019

Attention: General Counsel

Telephone: (+1) 212-412-4000

Facsimile: (+1) 212-412-7519

with a copy to:

Barclays Capital Inc.

745 Seventh Ave.

New York, NY 10019

Attn:    Paul Robinson Telephone:    (+1) 212-526-0111 Facsimile:   
(+1) 917-522-0458

and

 

25



--------------------------------------------------------------------------------

Barclays Bank PLC, 5 The North Colonnade

Canary Wharf, London E14 4BB

Facsimile: 44(20) 777 36461

Phone: 44(20) 777 36810

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

26



--------------------------------------------------------------------------------

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Dealer a facsimile of the fully-executed
Confirmation to Dealer at (+1) 917-522-0458. Originals shall be provided for
your execution upon your request.

 

Very truly yours, BARCLAYS CAPITAL INC. acting solely as Agent in connection
with this Transaction By:  

/s/ Michael Sherman

  Name: Michael Sherman   Title: Managing Director Accepted and confirmed as of
the Trade Date: STONE ENERGY CORPORATION By:  

/s/ Kenneth H. Beer

  Name: Kenneth H. Beer   Title: Executive Vice President & Chief Financial
Officer

 

 

27



--------------------------------------------------------------------------------

SCHEDULE A

For purposes of this Transaction, the following terms shall have the following
values/meanings:

 

1.

   Strike Price:    USD 42.6532.   

2.

   Premium:    USD  2,951,250.   



 

Schedule A–1